Fowler, S.
This is an application by a special guardian for an allowance under section 2748, Code of Civil Procedure, providing that “ A special guardian for an infant * * ® shall receive a reasonable compensation for his services to be fixed by the surrogate, payable from the estate or fund, or from the interest of the ward therein, or from both in such proportion as the surrogate may direct.” This section is new, and to my mind it must be so construed as to make it consistent with justice and proper precedent in this court. The legislature cannot b& presumed to have intended otherwise.
Here nothing is coming presently to the infants and nothing1 ever may come to them. Yet I am here asked to allow the guardian compensation out of other people’s property. This-I am very reluctant to do.
*435In this case the guardian asks, that his whole compensation be taken out of the estate of others than the infants whom he represents. Before the enactment of this section, all that the surrogate could have allowed to the guardian in this proceeding would have been twenty-five dollars. I am unwilling, until advised to the contrary by my superiors, to believe that there was any legislative intention radically to change the former practice so as to work what I believe would be a hardship on the public who are forced to come into this court.
In any event the special guardian’s duties here were not in this matter onerous, although the estate was large. Twenty-five dollars is enough. I will allow twenty-five dollars to the guardian for his services in this matter, and no more.
Decreed accordingly.